DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Response to Arguments
Applicant's arguments filed April 23, 2021, with respect the interpretation of certain limitations under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.    Firstly, it is noted that applicant has amended claim 2 to recite a “key” instead of the “instruction device”.  A key has a specific structure known in the art, and this limitation is no longer interpreted as a 35 U.S.C. 112(f) limitation.  However, applicant has not amended the “operation member” or the “attachment portion” of claims 1, 14, and 15.  These limitations continue to be interpreted as 35 U.S.C. 112(f) limitations.  
Firstly, in their arguments applicant makes reference to various “unit” language.  The previous office action never interpreted any “unit” language as being interpreted under 35 U.S.C. 112(f) and the previous claim language never recited any “units”.  Therefore, it is unclear to what “units” or limitations applicant’s arguments are referring to.  Thus, the Examiner will attempt to address some of applicant’s arguments with respect to the interpretation under 35 
Applicant seems to be arguing that “unit” is not a nonce word with respect to an interpretation under 35 U.S.C. 112(f).  The Examiner respectfully disagrees.  MPEP § 2181 expressly lists “unit” as a non-structural generic placeholder which may interpreted be a substitute for the word “means”.  Therefore, the phrase “unit” is clearly a word that could potentially invoke 112(f).  Additionally other words such as “device” and “member” are also expressly indicated as words that may be a substitute for the words “means”.  It is noted that “member” in the currently amended claims are also interpreted as 35 U.S.C. 112(f) nonce words in this office action.  See below.
Secondly, applicant seems to be arguing that the phrase “configured to” implies a structure and should not be used by the Examiner to interpret a limitation as a 35 U.S.C. 112(f) limitation.  Applicant cites Ex Parte Robert D. Black (BPAI Appeal 2007-3884, Application 10/055, 889) as support.  Again, the Examiner respectfully disagrees.  MPEP § 2181 again expressly indicates that “configured to” can be a phrase used in a 112(f) interpretation (“the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"”).  As for Ex Parte Robert D. Black, the Examiner notes that this decision is not discussing an interpretation under 35 U.S.C. 112(f), but how structural limitations in a 35 U.S.C. 102 rejection are interpreted.  Additionally, it is noted that the phrase at hand in Ex Parte Robert D. Black is a “…circuit…configured to” which is substantively very different than a “member” or “device” configured to.  Therefore, the Examiner is unpersuaded that because “configured to” is used in the claim language, that an interpretation under 35 U.S.C. 112(f) cannot be made.
Thirdly, applicant seems to be arguing that “unit” (or whatever nonce word applicant is referring to) is preceded by a structural modifier and thus, an interpretation under 35 U.S.C. 
Regarding the rejection of claims 1, 14, and 15 under 35 U.S.C. 103, applicant has amended the claim to further include the limitation of an operation apparatus “to be used with any or right and left hands of a user thereof, to be attached to any of two arm portions of a stand for the right and left hands respectively” and the holder including an attachment portion for attachment of the operation apparatus “to any of the two arm portions”.  On pages 8 and 9 of their response, applicant contends that this amendment specifies an “intended use” of the operation apparatus by specifying that the operation apparatus can be attached to any of two arm portions of a stand.  The Examiner respectfully disagrees that this alone overcomes the 35 U.S.C. 103 set forth in the previous office action.  In particular, the newly added claim limitations merely recite the attachment of the operation apparatus in the alternative.  More specifically the claim language only requires attachment of the operation apparatus to one of the two arm portions for use by the right or left hand.  Yokoyama (Japanese Publ. No. 2011-109324 A) clearly shows the operation apparatus (30) attached to an arm portion (26 or 26A; see Figure 1 and lines 201-203 of the provided translation).  In other words, the claim only requires attachment to one of two arm portions, and Yokoyama teaches attachment to one of two arm portions.  Although, the claim recites two arm portions, it only requires attachment of the operation apparatus to one of the arm portions.  Therefore, the Examiner maintains that Yokoyama reads on this claim limitation.

Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation member” and “attachment portion” in claims 1, 14, and 15; The phrases “operation” and “attachment” do not connote or imply any specific structures for the generic placeholders.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (Japanese Publ. No. 2011-109324) in view of Sasaki et al. (U.S. Publ. No. 2006/0023110).
Yokoyama discloses a television camera system and focus demand which offers superior ease of operation.  More specifically and as it relates to the applicant’s claims, Yokoyama discloses an operation apparatus (focus demand, 30; see paragraphs 0041-0043 of the provided translation) to be used with any of right and left hands of a user thereof (see Fig. 1 where the operation member, 30, is operated with the right hand; the claim language only requires use with either of the right or left hand), to be attached to any of two arm portions (operation rod, 26; see paragraph 0041 of the provided translation; the claim language only requires attachment 
Sasaki, on the other hand, discloses that it is well known in the art that the orientation of displayed information is important to the user of the device.  More specifically, Sasaki discloses a focus demand (26, see paragraph 0027) capable of being mounted to either of a first and second control rods (22 and 24, see paragraph 0027) for operation by the left or right hand (see paragraph 0047).  Additionally, Sasaki discloses that the focus demand includes characters that are oriented for either right or left hand operation (see Figures 4-6 and paragraph 0055).  Although Sasaki does not disclose that the characters are oriented such that the operation member is arranged upward relative to the characters, Sasaki shows that the orientation of information is important when mounting a focus demand.  The orientation of displayed information is merely a matter of design choice.  If the placement of information is more visually In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences 
As for claim 14, Yokoyama discloses a television camera system and focus demand which offers superior ease of operation.  More specifically and as it relates to the applicant’s claims, Yokoyama discloses a system comprising a lens apparatus (lens device, 20) and an operation apparatus (focus demand, 30; see paragraphs 0041-0043 of the provided translation) to be used with any of right and left hands of a user thereof (see Fig. 1 where the operation member, 30, is operated with the right hand; the claim language only requires use with either of the right or left hand), to be attached to any of two arm portions (operation rod, 26; see paragraph 0041 of the provided translation; the claim language only requires attachment to either of two arm portions) of a stand (pedestal, 16; see Figure 1 and paragraph 0023 of the provided translation) to be connected to a lens apparatus (lens device, 20) to transmit a control signal to the lens apparatus (see paragraph 0045 of the provided translation)  for operating the lens apparatus from a remote position from the lens apparatus (see paragraph 0045 of the provided translation and Figure 1) the operation apparatus comprising: an operation member (focus knob, 42) configured to be rotated about a rotation axis for focus adjustment of the lens apparatus (see paragraph 0045 of the provided translation); a holder (body of the focus demand, 36) that holds the operation member (see paragraph 0045 of the provided translation and Figure 3); and a display (LCD panel, 45) held by the holder (see paragraph 0046 of the provided translation and Figure 3); wherein the holder includes an attachment portion (mounting portion, 40; see paragraph 0043 of the provided translation) for attachment to any of the two arm portions (see paragraph 0041of the provided translation where the operation member, 30, is attached to arm portion 26; the claim language only requires attachment to one of the two arm portions); where the operation member (42), the display (45) and attachment portion (4) are arranged in this order in a direction of the rotation axis (see Figure 3).  Yokoyama is silent as to how information is displayed on the display 45.
Sasaki, on the other hand, discloses that it is well known in the art that the orientation of displayed information is important to the user of the device.  More specifically, Sasaki discloses a focus demand (26, see paragraph 0027) capable of being mounted to either of a first and second control rods (22 and 24, see paragraph 0027) for operation by the left or right hand (see paragraph 0047).  Additionally, Sasaki discloses that the focus demand includes characters that are oriented for either right or left hand operation (see Figures 4-6 and paragraph 0055).  Although Sasaki does not disclose that the characters are oriented such that the operation member is arranged upward relative to the characters, Sasaki shows that the orientation of information is important when mounting a focus demand.  The orientation of displayed information is merely a matter of design choice.  If the placement of information is more visually perceptible in one orientation than another, the display of information could easily have been arranged by one of ordinary skill in the art such that the information is displayed with an upward orientation towards the operation member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display of information in Yokoyama such that the information is displayed with an upward orientation towards the operation member in order to make the information more visually perceptible to as user.  The orientation of information on a display is merely a matter of design choice. As alluded to in their arguments, claim 1 never makes reference to switching a position of the operation apparatus or switching operation between a right-handed and left-handed mode.  It only requires orientation of the displayed information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the displayed information; which is well within the skill of one of ordinary skill in the art and merely a matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).  The orientation of the characters in the Yokoyama reference does not change the function performed by the device.  Therefore, the rearrangement of the orientation of the characters in Yokoyama such that “the display is configured to display information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the display information” is merely a matter of design choice well within the capabilities of one of ordinary skill in the art.
With regard to claim 15, Yokoyama discloses a television camera system and focus demand which offers superior ease of operation.  More specifically and as it relates to the applicant’s claims, Yokoyama discloses an image pickup apparatus (TV camera system, 10; see paragraph 0023 of the provided translation) comprising an image pickup element (image sensor, see paragraph 0025 of the provided translation; and a system, which forms an image on the image pickup element, the system including; a lens apparatus (lens device, 20) and an operation apparatus (focus demand, 30; see paragraphs 0041-0043 of the provided translation) to be used with any of right and left hands of a user thereof (see Fig. 1 where the operation member, 30, is operated with the right hand; the claim language only requires use with either of the right or left hand), to be attached to any of two arm portions (operation rod, 26; see paragraph 0041 of the provided translation; the claim language only requires attachment to either of two arm portions) of a stand (pedestal, 16; see Figure 1 and paragraph 0023 of the provided translation) to be connected to a lens apparatus (lens device, 20) to transmit a control signal to the lens apparatus (see paragraph 0045 of the provided translation)  for operating the lens apparatus from a remote position from the lens apparatus (see paragraph 0045 of the provided translation and Figure 1) the operation apparatus comprising: an operation member (focus knob, 42) configured to be rotated about a rotation axis for focus adjustment of the lens apparatus (see paragraph 0045 of the provided translation); a holder (body of the focus demand, 36) that holds the operation member (see paragraph 0045 of the provided translation and Figure 3); and a display (LCD panel, 45) held by the holder (see paragraph 0046 of the provided translation and Figure 3); wherein the holder includes an attachment portion (mounting portion, 40; see paragraph 0043 of the provided translation) for attachment to any of the two arm portions (see paragraph 0041of the provided translation where the operation member, 30, is attached to arm portion 26; the claim language only requires attachment to one of the two arm portions); where the operation member (42), the display (45) and attachment portion (4) are arranged in this order in a direction of the rotation axis (see Figure 3).  Yokoyama is silent as to how information is displayed on the display 45.
Sasaki, on the other hand, discloses that it is well known in the art that the orientation of displayed information is important to the user of the device.  More specifically, Sasaki discloses a focus demand (26, see paragraph 0027) capable of being mounted to either of a first and second control rods (22 and 24, see paragraph 0027) for operation by the left or right hand (see paragraph 0047).  Additionally, Sasaki discloses that the focus demand includes characters that are oriented for either right or left hand operation (see Figures 4-6 and paragraph 0055).  Although Sasaki does not disclose that the characters are oriented such that the operation member is arranged upward relative to the characters, Sasaki shows that the orientation of information is important when mounting a focus demand.  The orientation of displayed information is merely a matter of design choice.  If the placement of information is more visually perceptible in one orientation than another, the display of information could easily have been arranged by one of ordinary skill in the art such that the information is displayed with an upward orientation towards the operation member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display of information in Yokoyama such that the information is displayed with an upward orientation towards the operation member in order to make the information more visually perceptible to as user.  As alluded to in their arguments, claim 1 never makes reference to switching a position of the operation apparatus or switching operation between a right-handed and left-handed mode.  It only requires orientation of the displayed information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the displayed information; which is well within the skill of one of ordinary skill in the art and merely a matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).  The orientation of the characters in the Yokoyama reference does not change the function performed by the device.  Therefore, the rearrangement of the orientation of the characters in Yokoyama such that “the display is configured to display information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the display information” is merely a matter of design choice well within the capabilities of one of ordinary skill in the art.

Allowable Subject Matter












Claims 2 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest an instruction device arranged on the holder on a side opposite to the operation member with respect to the display in the direction of the rotation axis and configured to set a function of the operation apparatus; and a switch arranged on the holder closer to the operation member than the instruction device and configured to cause a state of the function to be enabled or disabled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 21, 2021